         Case: 21-10523-BAH Doc #: 37 Filed: 08/31/21 Desc: OStrDocNoSig Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                                           District of New Hampshire
                                                55 Pleasant Street
                                                    Room 200
                                           Concord, NH 03301−3941


In re:                                                                   Bk. No. 21−10523−BAH
                                                                         Chapter 11
The Prospect−Woodward Home
     Debtor




                         ORDER STRIKING DOCUMENT NOT SIGNED BY COUNSEL


After review of the Application to Employ of Donlin, Recano & Company, Inc. as Claims and Noticing Agent filed
by debtor The Prospect−Woodward Home (Doc. No. 28) (the "Document") and finding that it fails to comply with
Local Bankruptcy Rule 5005−4 and Administrative Order 5005−4 in that the attorney filing the document did not
sign it, it is hereby ORDERED:

1. The Document is hereby STRICKEN.

2. The Clerk shall remove the Document from the case docket.

3. Any hearing scheduled on the Document is canceled.

     ENTERED at Concord, New Hampshire.

Date: August 31, 2021                                                    /s/ Bruce A. Harwood
                                                                         Bruce A. Harwood
                                                                         Chief Bankruptcy Judge

Form ostrkdocnotsigned−836
